Citation Nr: 1720148	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  11-30 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for residuals of a parotid gland tumor, status post parotidectomy.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for a right ear disability, claimed as tinnitus.

5.  Entitlement to service connection for an acquired psychiatric condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from May 1976 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In December 2007, the RO declined to reopen the Veteran's previously denied claim for service connection for a parotid gland tumor, and also denied service connection for a neck disability and right ear hearing loss.  In February 2009, the RO denied service connection for tinnitus and an acquired psychiatric disorder.

A March 2010 rating decision addressed all of the claims on appeal, including finding that no new and material evidence had been received since the prior rating decision to reopen the previously denied neck and right ear hearing loss claims.  However, a review of the record shows that the Veteran has continuously prosecuted his claims since the December 2007 and February 2009 rating decisions, and therefore this appeal arises from those decisions.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in October 2016.  A copy of the hearing transcript is of record.  During his hearing, the Veteran clarified that his claim for tinnitus was actually for ear pain and earaches, and therefore the Board has recharacterized it as listed above.


The issues of entitlement to service connection for a neck disability, right ear hearing loss, right ear disability, and an acquired psychiatric condition, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not appeal a November 1980 rating decision which denied service connection for a parotid gland tumor, but evidence received after this rating decision raises a reasonable possibility of substantiating the claim.

2.  Acinic cell carcinoma of the right parotid gland manifested to a compensable degree within one year of service.


CONCLUSIONS OF LAW

1.  The November 1980 rating decision denying service connection for a parotid gland tumor is final, but new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2016).

2.  The criteria for service connection for residuals of acinic cell carcinoma of the right parotid gland have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).




	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  New and Material Evidence

Generally, a claim that has been denied by an unappealed RO decision or an unappealed Board decision may not thereafter be reopened.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule exists for cases in which new and material evidence is presented or secured with respect to a claim that has been disallowed, in which case the claim must be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108. 

"New" evidence means evidence not previously submitted to agency decisionmakers, and "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The credibility of the newly-submitted evidence is presumed, although not blindly accepted as true if patently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection for a parotid gland tumor was denied in a November 1980 rating decision.  At the time, the evidence established a current disability of a benign tumor, but did not establish a relevant event, injury, or disease in service.

Since the prior rating decision, additional evidence has been associated with the file.  VA records from September 1980, which were apparently not reviewed by the RO at the time, showed a diagnosis of acinic cell carcinoma, a presumptive chronic condition under 38 C.F.R. § 3.309.  More recently, the Veteran submitted lay statements from a fellow serviceman and others who knew him during service, as well as his own testimony.  Collectively, they stated that the Veteran developed a "knot" on his face during service, which was subsequently diagnosed as a carcinoma and treated after service.

This evidence is new, as it was not part of the record at the time of the prior denial.  It is also material, as it supports a finding that the Veteran incurred a relevant disease or injury relating to his diagnosed tumor, raising a reasonable possibility of substantiating the claim.  In light of this new and material evidence, reopening the claim is warranted.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

Certain chronic conditions, including malignant tumors, shall be granted service connection, even if they are not otherwise established as incurred in or aggravation by service, if they manifested to a compensable degree within one year of a veteran's separation from active service.  38 C.F.R. §§ 3.307(a), 3.309(a).

In this case, the Veteran separated from active service in May 1979.  In July 1980, he sought treatment at a VA medical center for a one-year history of a cyst in his right jaw.  In August 1980, he underwent an excision of what was diagnosed as a benign right parotid tumor.  However, in September 1980, his condition was diagnosed as acinic cell carcinoma of the right parotid gland, and he underwent additional surgical treatment for this condition.

The Veteran's is competent to report of a one-year history of a mass in his right jaw area as he is capable of reporting his own observations.  His report was made to physicians for the purpose of diagnosis and treatment, and is exceptionally trustworthy because the Veteran had a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

Although the Veteran was diagnosed with acinic cell carcinoma more than one year after his discharge, lay evidence can be competent and sufficient to establish a diagnosis or etiology when such describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In other words, because the Veteran credibly reported having a mass in his jaw area within one year of service, and because this mass was subsequently diagnosed as acinic cell carcinoma, the evidence reasonably establishes that acinic cell carcinoma manifested within one year of service.  Finally, because malignant neoplasms of various etiologies are generally rated as compensable under VA's Rating Schedule, his condition manifested to a compensable degree.  Therefore, the criteria for service connection for residuals of acinic cell carcinoma as a presumptive chronic condition have been met.


ORDER

The claim for service connection for a right parotid gland tumor is reopened, and service connection for residuals of acinic cell carcinoma of the right parotid gland, status post parotidectomy, is granted.


REMAND

The Veteran has asserted that his remaining claimed conditions are secondary to his right parotid gland carcinoma residuals.  As service connection for those residuals have been granted, the Board must remand the remaining claims to obtain opinions as to whether those conditions are secondary to the service-connected carcinoma residuals.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his neck condition.  The claims file, including a copy of this remand, should be made available to the examiner, who should review it in conjunction with the examination.  The examiner should take a complete history from the Veteran.  All indicated tests and studies should be completed.  The examiner should then address the following questions:

a.  What are the current neck or cervical spine conditions?

b.  For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) that the condition is proximately due to the Veteran's right parotid gland carcinoma, status post parotidectomy?

c.  For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) that the condition is aggravated by the Veteran's right parotid gland carcinoma, status post parotidectomy?

The term "aggravated" in the above context refers to a permanent worsening of the neck condition, as contrasted to a temporary increase or flare-up in the neck condition with a return to a baseline level of symptomatology.

Although the examiner must review the file, his/her attention is directed to the following evidence:

i.  VA records dated June 2007 show the Veteran reported a two-week history of neck pain.  X-rays were negative for an acute fracture.  The treating physician noted that pain was consistent with a muscle injury.  A separate entry noted mild spasms on the right side of the neck.

ii.  VA records dated June 2010 show the Veteran reported chronic neck pain which he related to the parotid surgery he had back in 1980.  The treating physician stated that the Veteran had lifelong, chronic intermittent flares of neck pain directly related to his previous parotid cancer surgery.

The examiner is asked to provide a complete explanation for all opinions rendered, citing to the medical record when necessary to support the conclusion reached. 

If an opinion cannot be provided without resorting to speculation, the examiner must provide an explanation as to why a more definitive response is not possible or feasible, such as by indicating whether the limits of medical knowledge have been exhausted; or he/she needs further information to assist in making this determination (e.g., additional records and/or diagnostic studies); or there are multiple possible etiologies with none more prevalent than another, or another reason.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his right ear hearing loss and pain.  The claims file, including a copy of this remand, should be made available to the examiner, who should review it in conjunction with the examination.  The examiner should take a complete history from the Veteran.  All indicated tests and studies should be completed.  The examiner should then address the following questions:

a.  What are the current right ear conditions, to include hearing loss and other pathologies?

b.  For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) that the condition is proximately due to the Veteran's right parotid gland carcinoma, status post parotidectomy?

c.  For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) that the condition is aggravated by the Veteran's right parotid gland carcinoma, status post parotidectomy?

The term "aggravated" in the above context refers to a permanent worsening of the ear condition or hearing loss, as contrasted to a temporary increase or flare-up in the ear condition with a return to a baseline level of symptomatology.

Although the examiner must review the file, his/her attention is directed to the following evidence:

i.  VA records dated June 2010 show the Veteran reported chronic ear pain which he related to the parotid surgery he had back in 1980.  The treating physician stated that the Veteran had lifelong, chronic intermittent flares of ear pain directly related to his previous parotid cancer surgery.

ii.  Private treatment records dated November 2011 reflect a diagnosis of severe to profound sensorineural hearing loss in the right ear.  Similar findings were recorded in the left ear.

The examiner is asked to provide a complete explanation for all opinions rendered, citing to the medical record when necessary to support the conclusion reached. 

If an opinion cannot be provided without resorting to speculation, the examiner must provide an explanation as to why a more definitive response is not possible or feasible, such as by indicating whether the limits of medical knowledge have been exhausted; or he/she needs further information to assist in making this determination (e.g., additional records and/or diagnostic studies); or there are multiple possible etiologies with none more prevalent than another, or another reason.

3.   Schedule the Veteran for a VA examination to determine the nature and etiology of his psychiatric condition.  The claims file, including a copy of this remand, should be made available to the examiner, who should review it in conjunction with the examination.  The examiner should take a complete history from the Veteran.  All indicated tests and studies should be completed.  The examiner should then address the following questions:

a.  What are the current psychiatric conditions?

b.  For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) that the condition is proximately due to the Veteran's right parotid gland carcinoma, status post parotidectomy?

c.  For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) that the condition is aggravated by the Veteran's right parotid gland carcinoma, status post parotidectomy?

The term "aggravated" in the above context refers to a permanent worsening of the psychiatric condition, as contrasted to a temporary increase or flare-up in the psychiatric condition with a return to a baseline level of symptomatology.

Although the examiner must review the file, his/her attention is directed to the following evidence:

i.  VA records dated January 2007 show the Veteran experienced depression due to caring for an ill family member.  He also reported the recent death of his oldest brother.

ii.  VA records dated January 2009 show the Veteran had a history of adjustment disorder.  He presented with depression and anxiety in the context of multiple stressors, including unremitting pain in his mouth and neck secondary to parotidectomy, as well as unemployment since July 2008, and strong feelings of frustration regarding disputes over VA claims he had filed.

iii.  VA records dated September 2010 show the Veteran reported that the scars from his tumor surgery (parotidectomy) negatively impacted a romantic relationship, and prompted him to isolate himself.

The examiner is asked to provide a complete explanation for all opinions rendered, citing to the medical record when necessary to support the conclusion reached. 

If an opinion cannot be provided without resorting to speculation, the examiner must provide an explanation as to why a more definitive response is not possible or feasible, such as by indicating whether the limits of medical knowledge have been exhausted; or he/she needs further information to assist in making this determination (e.g., additional records and/or diagnostic studies); or there are multiple possible etiologies with none more prevalent than another, or another reason.

4.  Following completion of the above, as well as any additional development that may be warranted, readjudicate the claims for service connection for the neck, right ear hearing loss, right ear disability, and psychiatric disability.  If any claim is not granted, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


